DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 1/31/22 regarding application 16/944539 that was initially filed on 7/31/20. Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2002/0180759 A1 (hereinafter Park) in view of Cajigas et al., US 2013/0120224 A1 (hereinafter Cajigas), Ehsani, US 2015/0074962 A1 (hereinafter Ehsani), and further in view of Newhouse et al., US 2012/0214590 A1 (hereinafter Newhouse).

	As for claim 1, Park discloses a camera system for creating at least one omnidirectional video, the system comprising: one or more cameras ([0033], e.g., cameras), each camera operable to capture images with at least one image sensor ([0034], e.g., detectors and [0044], e.g., sensors) and at least one wide-angle lens ([0015], e.g., wide angle lens); a housing (Fig. 1A, e.g., element camera system, note the housing) with one or more openings (Fig. 1A, e.g., holes on the system), each of the one or more openings (Fig. 1A, e.g., holes on the system) corresponding with the one or more cameras; at least one processor ([0032], e.g., computer) in communication with the image sensor, the at least one processor ([0032], e.g., computer) configured to: combine ([0034], e.g., seamed) image data from the images received from the one or more cameras into the at least one omnidirectional ([0034], e.g., 360 degrees) video ([0072], e.g., video) in real-time ([0046], e.g., surveillance situation and [0054], e.g., when … direct); and transmit ([0038], e.g., monitor, note the transmission to the monitor) the at least one omnidirectional video in real-time to one or more receiver unit ([0038], e.g., monitor).
	Park does not explicitly disclose an inertial measurement unit synchronized with the at least one image sensor and operable to provide an orientation vector and a direction vector of the camera system; and at least one processor in communication with the inertial measurement unit. 
	However, Cajigas teaches an inertial measurement unit ([0047], e.g., motion and orientation sensor and IMU) synchronized with the at least one image sensor ([0047], e.g., cameras) and operable to provide an orientation vector ([0047], e.g., orientation) and a direction vector ([0047], e.g., direction) of the camera system; and at least one processor ([0042], e.g., processors) in communication with the inertial measurement unit. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park and Cajigas before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of recalibration of a flexible mixed reality device of Cajigas with a motivation to provide a mixed reality that allows virtual imagery to be mixed with a user’s actual view of the real world as taught by Cajigas ([0001]).
	Park as modified by Cajigas does not explicitly teach reinforced housing. 
	However, Ehsani teaches reinforced housing ([0009], e.g., a reinforced wrap container and [0012], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, and Ehsani before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of load bearing container made from reinforced wrap of Ehsani with a motivation to to provide a protection with materials and methods are less expensive, lighter, faster to produce, and/or stronger than many other presently existing materials and techniques such as wood, metal, and synthetic containers as taught by Ehsani ([0009]).
	Park as modified by Cajigas and Ehsani does not explicitly teach combine image data based on the orientation vector and the direction vector. 
	However, Newhouse teaches combine ([0033], e.g., stitched) image data based on the orientation vector and the direction vector ([0033], e.g., orientation data).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, and Newhouse before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of system and method for acquiring virtual and augmented reality scenes by a user of Newhouse with a motivation to provide increased accuracy in the combined images by using the orientation data.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Park further discloses the one or more receiver unit is operable to run an application capable of displaying the at least one omnidirectional video ([0038], e.g., monitor).

	As for claim 9, the claim recites a method  of the system of claim 1, and is similarly analyzed.

	2.	Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, and further in view of Schad et al., US 2011/0018965 A1 (hereinafter Schad).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Park as modified by Cajigas, Ehsani, and Newhouse does not explicitly teach a calibration cage including a coordinate system operable to map a relative position and perspective of the one or more cameras. 
	However, Schad teaches a calibration cage including a coordinate system operable to map a relative position and perspective of the one or more cameras ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Park as modified by Cajigas, Ehsani, and Newhouse does not explicitly teach the coordinate system including a set of axes and reference points, each reference point is spaced apart from one another. 
	However, Schad teaches the coordinate system including a set of axes and reference points, each reference point is spaced apart from one another ([0030], e.g., frames and [0035], e.g., markers or targets).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]).

	As for claim 10, the claim recites a method of the system of claim 2, and is similarly analyzed.

	As for claim 11, the claim recites a method of the system of claim 3, and is similarly analyzed.

	3.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, Schad, and further in view of Xu et al., US 2010/0277571 A1 (hereinafter Xu).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Park as modified by Cajigas, Ehsani, Newhouse, and Schad does not explicitly teach the coordinate system is further operable to determine at least one extrinsic and intrinsic parameter for a camera or cameras with a known position relative to that coordinate system. 
	However, Xu teaches the coordinate system is further operable to determine at least one extrinsic and intrinsic parameter for a camera or cameras with a known position relative to that coordinate system ([0041], e.g., intrinsic and extrinsic camera parameters and [0043], e.g., noncollinear points).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Schad, and Xu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of body surface imaging of Xu with a motivation to provide a 3D data using the parameters as taught by Xu ([0043]).

	As for claim 12, the claim recites a method of the system of claim 4, and is similarly analyzed.

	4.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, Schad, Xu, Natroshvili et al., US 2012/0230190 A1 (hereinafter Natroshvili), and further in view of Dinev et al., US 5837998 (hereinafter Dinev).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. 
	Park as modified by Cajigas, Ehsani, Newhouse, Schad, and Xu does not explicitly teach the at least one intrinsic parameter include light ray distortion attributable to the wide-angle lens. 
	However, Natroshvili teaches the at least one intrinsic parameter include light ray distortion attributable to the wide-angle lens ([0046], e.g., wide-angle).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Schad, Xu, and Natroshvili before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of system for calibrating a vision system of Natroshvili with a motivation to provide an image corrected accurately by using the intrinsic parameters for the wide angle lens.
	Park as modified by Cajigas, Ehsani, Newhouse, Schad, Xu, and Natroshvili does not explicitly teach the at least one intrinsic parameter include an orientation of the sensor unit with respect to the wide-angle lens. 
	However, Dinev teaches the at least one intrinsic parameter include an orientation of the sensor unit with respect to the wide-angle lens (col. 5, ll. 52-61, e.g., direction of lens relative to sensor’s body).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Schad, Xu, Natroshvili, and Dinev before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of two-dimensional fiber optic acceleration and vibration sensor of Dinev with a motivation to improve the accuracy of the image by using image processing based on the parameter.

	As for claim 13, the claim recites a method of the system of claim 5, and is similarly analyzed.

	5.	Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, and further in view of Schwartz et al., US 2011/0164137 A1 (hereinafter Schwartz).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Park as modified by Cajigas, Ehsani, and Newhouse does not explicitly teach the camera system comprises a throwable ball. 
	However, Schwartz teaches the camera system comprises a throwable ball ([0013], e.g., baseball ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, and Schwartz before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of reconfigurable surveillance apparatus and associated method of Schwartz with a motivation to provide a practical and effective solution to gather information which minimizes the danger to military and/or law enforcement personnel while carrying out a particular mission as taught by Schwartz ([0003]).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Park as modified by Cajigas, Ehsani, and Newhouse does not explicitly teach the one or more receiver unit is wirelessly coupled to the at least one processor. 
	However, Schwartz teaches the one or more receiver unit is wirelessly coupled to the at least one processor ([0039], e.g., wireless ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, and Schwartz before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of reconfigurable surveillance apparatus and associated method of Schwartz with a motivation to provide a practical and effective solution to gather information which minimizes the danger to military and/or law enforcement personnel while carrying out a particular mission as taught by Schwartz ([0003]).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Park as modified by Cajigas, Ehsani, and Newhouse does not explicitly teach wirelessly transmitting the at least one omnidirectional video. 
	However, Schwartz teaches wirelessly transmitting the at least one omnidirectional video ([0039], e.g., wireless ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, and Schwartz before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of reconfigurable surveillance apparatus and associated method of Schwartz with a motivation to provide a practical and effective solution to gather information which minimizes the danger to military and/or law enforcement personnel while carrying out a particular mission as taught by Schwartz ([0003]).
	In addition, Park further discloses transmitting in real-time to the one or more receiver unit ([0046], e.g., surveillance situation and [0054], e.g., when … direct).

	6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, and further in view of Xu.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Park as modified by Cajigas, Ehsani, and Newhouse does not explicitly teach performing, with the at least one processor, intrinsic calibration for each of the one or more cameras and extrinsic calibration for each of the one or more cameras. 
	However, Xu teaches performing, with the at least one processor, intrinsic calibration for each of the one or more cameras and extrinsic calibration for each of the one or more cameras ([0041], e.g., calibration and intrinsic and extrinsic camera parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, and Xu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of body surface imaging of Xu with a motivation to provide a 3D data using the parameters as taught by Xu ([0043]).

	7.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, Xu, Schad, Chang et al., US 8619144 B1 (hereinafter Chang), and further in view of Shimizu, US 2011/0115922 A1 (hereinafter Shimizu).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Park as modified by Cajigas, Ehsani, Newhouse, and Xu does not explicitly teach a calibration object. 
	However, Schad teaches a calibration object ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]).
	In addition, Park further discloses performing the intrinsic calibration for each of the one or more cameras comprises positioning the one or more cameras in a plurality of locations relative to a calibration object ([0033], e.g., cameras); receiving an image generated by the one or more cameras at each of the plurality of locations ([0034], e.g., captured and [0039], e.g., provides a high resolution image).
	Park as modified by Cajigas, Ehsani, Newhouse, Xu, and Schad does not explicitly teach varying at least one intrinsic parameter based on the image generated by the one or more cameras at each of the plurality of locations until a value is found. 
	However, Chang teaches varying at least one intrinsic parameter based on the image generated by the one or more cameras at each of the plurality of locations until a value is found (col. 2, ll. 9-39, e.g., intrinsic and by iterating …, accuracy may be improved).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, Schad, and Chang before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of automatic camera calibration of Chang with a motivation to use the camera in an augmented reality environment that takes advantages of the calibrated camera to obtain highly precise images as taught by Chang (Col. 1, lines 33 – 40).
	Park as modified by Cajigas, Ehsani, Newhouse, Xu, Schad, and Chang does not explicitly teach an optimum parameter is found. 
	However, Shimizu teaches an optimum parameter is found ([0145], e.g., optimum values of twelve parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, Schad, Chang, and Shimizu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of calibration apparatus and calibration method of Shimizu with a motivation to provide a best possible image using optimum values.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 16. 
	Park as modified by Cajigas, Ehsani, Newhouse, Xu, Schad, and Chang does not explicitly teach performing the intrinsic calibration for each of the one or more cameras comprises creating a projection model for the one or more cameras; determining a ray originating at a coordinate system of the one or more cameras that contains a corresponding point in space; performing a great circle fitting; defining an objective function for the one or more cameras; performing an optimization; or a combination thereof. 
	However, Shimizu teaches performing the intrinsic calibration for each of the one or more cameras comprises creating a projection model for the one or more cameras; determining a ray originating at a coordinate system of the one or more cameras that contains a corresponding point in space; performing a great circle fitting; defining an objective function for the one or more cameras; performing an optimization ([0145], e.g., optimum values of twelve parameters); or a combination thereof. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, Schad, Chang, and Shimizu before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of calibration apparatus and calibration method of Shimizu with a motivation to provide a best possible image using optimum values.

	8.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cajigas, Ehsani, Newhouse, Xu, Schad, and further in view of Chang.

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Park as modified by Cajigas, Ehsani, Newhouse, and Xu does not explicitly teach a calibration object. 
	However, Schad teaches a calibration object ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]).
	In addition, Park further discloses performing the extrinsic calibration for each of the one or more cameras comprises positioning each camera in a plurality of locations relative to a calibration object ([0033], e.g., cameras); receiving an image generated by each camera at each of the plurality of locations ([0038], e.g., monitor).
	Park as modified by Cajigas, Ehsani, Newhouse, Xu, and Schad does not explicitly teach for each camera, finding a rotation and translation between a coordinate system of the one or more cameras and a reference coordinate system based on the image generated by the one or more cameras at each of the plurality of locations; and deriving camera positions and orientations relative to each other based on the rotation and translation. 
	However, Chang teaches for each camera, finding a rotation and translation (Col. 2, lines 9 – 17, e.g., distance and angles) between a coordinate system of the one or more cameras and a reference coordinate system based on the image (Col. 1, lines 56 – 64, e.g., images) generated by the one or more cameras at each of the plurality of locations; and deriving camera positions and orientations (Col. 2, lines 9 – 17, e.g., distance and angles) relative to each other based on the rotation and translation (Col. 2, lines 9 – 17, e.g., distance and angles).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, Schad, and Chang before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of automatic camera calibration of Chang with a motivation to use the camera in an augmented reality environment that takes advantages of the calibrated camera to obtain highly precise images as taught by Chang (Col. 1, lines 33 – 40).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Park as modified by Cajigas, Ehsani, Newhouse, and Xu does not explicitly teach a calibration object. 
	However, Schad teaches a calibration object ([0028], e.g., calibration cage).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, and Schad before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of apparatus for optimizing geometric calibration of Schad with a motivation to provide a compact, repeatedly movable calibration cage usable in a confined space to calibrate a camera as taught by Schad ([0010]).
	Park as modified by Cajigas, Ehsani, Newhouse, Xu, and Schad does not explicitly teach performing the extrinsic calibration for each of the one or more cameras comprises performing an optimization; calibrating the one or more camera using a plurality of images of a calibration object; creating a translation vector for the one or more cameras; relating the one or more cameras to another camera; or a combination thereof. 
	However, Chang teaches performing the extrinsic calibration (Col. 1, lines 41 – 50, e.g., extrinsic) for each of the one or more cameras comprises performing an optimization; calibrating the one or more camera using a plurality of images of a calibration object (Col. 1, lines 56 – 64, e.g., images); creating a translation vector for the one or more cameras; relating the one or more cameras to another camera; or a combination thereof. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Cajigas, Ehsani, Newhouse, Xu, Schad, and Chang before him/her to modify the camera system with both a wide angle view and a high resolution view of Park with the teaching of automatic camera calibration of Chang with a motivation to use the camera in an augmented reality environment that takes advantages of the calibrated camera to obtain highly precise images as taught by Chang (Col. 1, lines 33 – 40).

Response to Arguments
Applicant's arguments, filed 1/31/22, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Gorwin et al., US 2016/0061654 A1, discloses calibrating a plurality of imaging devices, such as microscopes.  
        2.    Glinec et al., US 2016/0014396 A1, discloses three-dimensional imaging is provided, storing a first two-dimensional image of field of view of a scanning device at a first position where a first three-dimensional view of the object is captured with said handheld scanning device.  
        3.    Lundberg, US 2016/0039094 A1, discloses robot system and method for calibration. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485